UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10- Q (Mark One) ☑ QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2017 OR ☐ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 COMMISSION FILE NUMBER 001-34850 PRIMO WATER CORPORATION (Exact name of registrant as specified in its charter) Delaware 30-0278688 (State of incorporation) (I.R.S. Employer Identification No.) 101 North Cherry Street, Suite 501, Winston-Salem, NC (Address of principal executive office) (Zip code) (336)331-4000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes☑No☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ☑No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer☐ Accelerated filer☑ Non-accelerated filer☐ (Do not check if smaller reporting company) Smaller reporting company☐ Emerging growth company ☐ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes☐No ☑ As of August 4, 2017, there were 29,868,131 shares of our Common Stock, par value $0.001 per share, outstanding. PRIMO WATER CORPORATION FORM 10-Q FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2017 INDEX PART 1. Financial Information Page number Item 1. Financial Statements (Unaudited) 3 Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 4 Condensed Consolidated Statements of Comprehensive Income (Loss) 5 Condensed Consolidated Statements of Cash Flows 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 25 PART II. Other Information Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults Upon Senior Securities 26 Item 4. Mine Safety Disclosures 26 Item 5. Other Information 26 Item 6. Exhibits 27 Signatures 28 PARTI – FINANCIAL INFORMATION Item 1. Financial Statements PRIMO WATER CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except par value information) June 30, December 31, (unaudited) ASSETS Current assets: Cash and cash equivalents $ 4,502 $ 15,586 Accounts receivable, net 17,891 14,121 Inventories 7,487 6,182 Prepaid expenses and other current assets 3,396 3,086 Total current assets 33,276 38,975 Bottles, net 4,468 4,152 Property and equipment, net 104,499 100,331 Intangible assets, net 147,075 149,457 Goodwill 91,994 91,709 Investment in Glacier securities ($3,800 available-for-sale, at fair value) 6,429 6,408 Other assets 553 353 Total assets $ 388,294 $ 391,385 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ 21,440 $ 13,788 Accrued expenses and other current liabilities 14,661 16,922 Current portion of long-term debt and capital leases 4,008 2,183 Total current liabilities 40,109 32,893 Long-term debt and capital leases, net of current portion and debt issuance costs 270,620 270,264 Deferred tax liability, net 13,979 13,607 Warrant liability – 8,180 Other long-term liabilities 2,051 2,069 Total liabilities 326,759 327,013 Commitments and contingencies Stockholders’ equity: Preferred stock, $0.001 par value - 10,000 shares authorized, none issued and outstanding – – Common stock, $0.001 par value - 70,000 shares authorized, 29,845 and 29,305 shares issued and outstanding at June 30, 2017 and December 31, 2016, respectively 30 29 Additional paid-in capital 325,521 325,779 Common stock warrants 18,892 7,492 Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total stockholders’ equity 61,535 64,372 Total liabilities and stockholders’ equity $ 388,294 $ 391,385 The accompanying notes are an integral part of the unaudited condensed consolidated financial statements. 3 PRIMO WATER CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (In thousands, except per share amounts) Three months ended June 30, Six months ended June 30, Net sales $ 74,817 $ 34,385 $ 135,554 $ 66,681 Operating costs and expenses: Cost of sales 54,079 23,968 96,892 46,915 Selling, general and administrative expenses 8,219 4,778 18,764 9,807 Non-recurring and acquisition-related costs 2,977 232 7,425 438 Depreciation and amortization 6,820 2,421 13,211 4,829 (Gain) loss on disposal and impairment of property and equipment ) 219 ) 412 Total operating costs and expenses 72,084 31,618 136,274 62,401 Income (loss) from operations 2,733 2,767 ) 4,280 Interest expense, net 5,022 489 10,024 959 Change in fair value of warrant liability – – 3,220 – (Loss) income from continuing operations before income taxes ) 2,278 ) 3,321 Provision for income taxes 186 – 373 – (Loss) income from continuing operations ) 2,278 ) 3,321 Loss from discontinued operations – ) – ) Net (loss) income $ ) $ 2,265 $ ) $ 3,296 Basic (loss) earnings per common share: (Loss) income from continuing operations $ ) $ 0.08 $ ) $ 0.12 Loss from discontinued operations – Net (loss) income $ ) $ 0.08 $ ) $ 0.12 Diluted (loss) earnings per common share: (Loss) income from continuing operations $ ) $ 0.08 $ ) $ 0.11 Loss from discontinued operations – Net (loss) income $ ) $ 0.08 $ ) $ 0.11 Weighted average shares used in computing (loss) earnings per share: Basic 33,463 28,826 32,865 27,644 Diluted 33,463 30,101 32,865 29,656 The accompanying notes are an integral part of the unaudited condensed consolidated financial statements. 4 PRIMO WATER CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (Unaudited) (In thousands) Three months ended Six months ended June 30, June 30, Net (loss) income $ ) $ 2,265 $ ) $ 3,296 Other comprehensive income: Unrealized (loss) gain on investment in Glacier securities ) – 21 – Foreign currency translation adjustments, net 247 2 337 187 Total other comprehensive income 230 2 358 187 Comprehensive (loss) income $ ) $ 2,267 $ ) $ 3,483 The accompanying notes are an integral part of the unaudited condensed consolidated financial statements. 5 PRIMO WATER CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) Six Months Ended June 30, Cash flows from operating activities: Net (loss) income $ ) $ 3,296 Less: Loss from discontinued operations – ) (Loss) income from continuing operations ) 3,321 Adjustments to reconcile net (loss) income to net cash provided by operating activities: Depreciation and amortization 13,211 4,829 (Gain) loss on disposal and impairment of property and equipment ) 412 Stock-based compensation expense 3,678 1,046 Non-cash interest (income) expense ) 55 Change in fair value of warrant liability 3,220 – Deferred income tax expense 373 – Realized foreign currency exchange loss (gain) and other, net 112 ) Changes in operating assets and liabilities: Accounts receivable ) ) Inventories ) ) Prepaid expenses and other assets ) ) Accounts payable 7,686 5,305 Accrued expenses and other liabilities ) ) Net cash provided by operating activities 5,003 7,786 Cash flows from investing activities: Purchases of property and equipment ) ) Purchases of bottles, net of disposals ) ) Proceeds from the sale of property and equipment 27 8 Additions to intangible assets ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Borrowings under prior Revolving Credit Facility – 20,900 Payments under prior Revolving Credit Facility – ) Borrowings under Revolving Credit Facility 1,000 – Payments under Revolving Credit Facility ) – Term loan and capital lease payments ) ) Stock option and employee stock purchase activity and other, net ) ) Debt issuance costs and other ) – Net cash used in financing activities ) ) Cash used in operating activities of discontinued operations – ) Effect of exchange rate changes on cash and cash equivalents (1 ) 97 Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of year 15,586 1,826 Cash and cash equivalents, end of period $ 4,502 $ 1,557 The accompanying notes are an integral part of the unaudited condensed consolidated financial statements. 6 PRIMO WATER CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) (In thousands, except per share amounts) 1. Description of Business and Significant Accounting Policies Business Primo Water Corporation (together with its consolidated subsidiaries, “Primo,” “we,” “our,” “us,” or “the Company”) is North America’s leading single source provider of multi-gallon purified bottled water, self-service refill water and water dispensers sold through major retailers in the United States and Canada. Unaudited Interim Financial Information The accompanying interim condensed consolidated financial statements and notes have been prepared in accordance with our accounting practices described in our audited consolidated financial statements as of and for the year ended December 31, 2016. In the opinion of management, the unaudited interim condensed consolidated financial statements included herein contain all adjustments necessary to present fairly our financial position, results of operations and cash flows for the periods indicated.Such adjustments, other than nonrecurring adjustments that have been separately disclosed, are of a normal, recurring nature. The operating results for interim periods are not necessarily indicative of results to be expected for a full year or future interim periods. The unaudited interim condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements and accompanying notes as of and for the year ended December 31, 2016 as filed on Form 10-K. The accompanying interim condensed consolidated financial statements are presented in accordance with the rules and regulations of the Securities and Exchange Commission (the “SEC”) and, accordingly, do not include all the disclosures required by generally accepted accounting principles in the United States (“U.S. GAAP”) with respect to annual audited financial statements. Significant accounting policies are summarized in our 2016 Form 10-K. Recent Accounting Pronouncements In January 2017, the FASB issued ASU 2017-04, Intangibles – Goodwill and Other (Topic 350) Simplifying the Test for Goodwill Impairment . The updated guidance eliminates step two of the goodwill impairment test and specifies that goodwill impairment should be measured by comparing the fair value of a reporting unit with its carrying amount. Additionally, the amount of goodwill allocated to each reporting unit with a zero or negative carrying amount of net assets should be disclosed. The update is effective for annual or interim goodwill impairment tests performed in fiscal years beginning after December 15, 2019; early adoption is permitted. We currently anticipate that adoption of the new standard will not have a material impact to our consolidated financial statements. In February 2016, the FASB issued ASU 2016-02, Leases (Topic 842) requiring lessees to recognize all leases (with the exception of short-term leases) at the commencement date as: (1) a lease liability, which is a lessee’s obligation to make lease payments arising from a lease, measured on a discounted basis, and (2) a right-of-use (“ROU”) asset, which is an asset that represents the lessee’s right to use, or control the use of, a specified asset for the lease term. The update is effective for fiscal years beginning after December 15, 2019, and interim periods within fiscal years beginning after December 15, 2020. We currently anticipate that upon adoption of the new standard, ROU assets and lease liabilities will be recognized in amounts that will be material to the consolidated balance sheets. In September 2015, the FASB issued ASU 2015-16, Simplifying the Accounting for Measurement-Period Adjustments (Topic 805) which eliminates the requirement that an acquirer in a business combination account for measurement-period adjustments retrospectively. Instead, an acquirer will recognize measurement period adjustments during the period in which it determines the amount of the adjustment. The update was effective for fiscal years beginning after December 15, 2015, and interim periods within those fiscal years. We adopted the ASU effective January 1, 2017 as there were no measurement period adjustments during fiscal year 2016, and the adoption did not have a material impact on our consolidated financial statements. In May 2014, the FASB issued ASU 2014-09, Revenue from Contracts with Customers (
